DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16, 42-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US Pub. No.: 2017/0182705 A1) (hereinafter Allen) and further in view of Michael Cooper (WO 2009/136138 A1) (hereinafter Cooper).
Regarding claim 16, Allen discloses a method for decorating a substrate, comprising: 
transporting a portion of a carrier web along a web path to a decoration station (60A and 60B);
forming a decoration on the portion of the carrier web at the decoration forming station (60A and 60B), the decoration comprising one or more decoration layers and an adhesive layer formed (28) in register with the one or more decoration layers and exposed on a surface of the decoration facing outwardly from the carrier web; 
transporting the decoration along the web path from the decoration forming station to an application station (40, 30) after forming the decoration; and
Allen is silent about defining a variable path length through which the carrier web travels to allow accumulation of the carrier web; stopping movement of the carrier web when the decoration is positioned at the application station to transfer the decoration to the substrate; and applying the decoration to a substrate at the application station by moving the substrate along the carrier web while movement of the carrier web is stopped.
Cooper also discloses a method of for decorating a substrate. The method discloses a defining a variable path length through which the carrier web (19) travels to allow accumulation of the carrier web (Fig. 3a, 3b). The carrier web (19) is stopped so as to position the line of weakening (4) under the blade (30) and when the leading label front edge engages with the moving article (28) the movement of the article with the label brings the line of weakening (4) and slits (6) into engagement with the location portions (50) which engages and act as retaining means against the continued movement of the label on the article. This retention is maintained until the line of weakening breaks and hence the label is released from the web to move away with the article (Page 13, ¶0004). Cooper further discloses the article (28) to which the self adhesive label is to be applied is moved as indicated by arrow (29) so that the self adhesive label is drawn onto the article an applied the same (Page 12, ¶003). Thus, Cooper discloses the process of stopping the movement of the carrier web to separate the label as well as attaching the label onto article. The benefit of doing so would have been to separate the label and apply the label with some tension onto the article. 
Given the wealth of knowledge it would have been obvious to a person of ordinary skill in the art at the time of invention to utilize the process of stopping the we carrier movement to separate and apply the label as taught by Cooper within the method for decorating a substrate as taught by Allen. The benefit of doing so would have been to separate the label and apply the label with tension. 
Regarding claim 42, Allen discloses wherein the adhesive layer is a pressure sensitive adhesive layer (¶0093). 
Regarding claim 43, Allen discloses further comprising activating the adhesive layer of the decoration at an activation station (50B) positioned along the web path between the decoration forming station (60A, 60B) and the application station (40), wherein the adhesive is tacky after being activated (Fig. 2).  
Regarding claim 45, Allen discloses further comprising exposing the decoration to radiation an air flow at one or more curing stations positioned along the web path between the decoration forming station and the application station (Fig. 11, 12 and 15; Fig. 2).

    PNG
    media_image1.png
    504
    608
    media_image1.png
    Greyscale
 
Regarding claim 46, Allen discloses wherein at least one curing station of the one or more curing stations is configured to activate the adhesive layer of the decoration such that the adhesive is tacky after being activated (¶0094 -the act of radiating the adhesive anticipates tacky adhesive).
Regarding claims 47 and 48, Allen discloses further comprising defining a variable path length wherein the variable path length includes using a festoon to define a variable path length through which the carrier web travels between the decoration forming station and the at least one curing station to allow accumulation of the carrier web (Fig. 2).

    PNG
    media_image2.png
    442
    652
    media_image2.png
    Greyscale

Regarding claim 49, Allen discloses the carrier web forms a continuous loop (Fig. 19). 
Regarding claim 50, Allen discloses further comprising cleaning the carrier web at a cleaning station positioned along the web path after the application station (¶0062, ¶0073).
Regarding claim 51, Allen discloses wherein forming the decoration at the decoration forming station comprises depositing the one or more layers of the decoration onto the carrier web with an inkjet printer (¶0087). 
Regarding claim 52, Allen discloses wherein applying the decoration to the substrate at the application station comprises transferring the decoration from the carrier web directly to the substrate (Fig. 2).
Regarding claim 53, Allen discloses further comprising providing one or more textured features on the carrier web to impart a textural effect to decorations on the carrier web (¶0086).
Regarding claim 54, Cooper discloses wherein applying the decoration to the article includes moving the article toward the stopped carrier web in a direction along with the carrier web extended at the application station (Fig. 3b). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/Primary Examiner, Art Unit 1746